 



Exhibit 10.1
8,365,862 Units
PERMIAN BASIN ROYALTY TRUST
Units of Beneficial Interest
UNDERWRITING AGREEMENT
August 17, 2006
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0604
As Representatives of the several
   Underwriters named in Schedule 1 attached hereto
Ladies and Gentlemen:
          ConocoPhillips, a Delaware corporation (“ConocoPhillips”), together
with its indirect, wholly owned subsidiary Burlington Resources Oil & Gas
Company LP, a Delaware limited partnership (“BROG”, and together with
ConocoPhillips, the “Selling Unitholder Parties”), propose to sell an aggregate
of 8,365,862 units (the “Firm Units”) of beneficial interest (the “Units”) of
PERMIAN BASIN ROYALTY TRUST, a trust formed under the laws of the State of Texas
(the “Trust”). In addition, the Selling Unitholder Parties propose to grant to
the underwriters (the “Underwriters”) named in Schedule 1 attached to this
agreement (this “Agreement”) an option to purchase up to an additional 1,254,879
Units on the terms set forth in Section 3 (the “Option Units”). The Firm Units
and the Option Units, if purchased, are hereinafter collectively called the
“Offered Units.” This is to confirm the agreement concerning the purchase of the
Offered Units from the Selling Unitholder Parties by the Underwriters.
          1. Representations, Warranties and Agreements of the Trust and the
Selling Unitholder Parties. Each of the Trust and the Selling Unitholder Parties
represent, warrant and agree that:
     (a) A registration statement on Form S-3 with respect to the Offered Units
has (i) been prepared by the Trust and the Selling Unitholder Parties in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations (the “Rules and Regulations”)
of the Securities and Exchange Commission (the “Commission”) thereunder;
(ii) been filed with the Commission under the Securities Act; and (iii) become
effective under the Securities Act. Copies of such registration statement and
any amendment thereto have been delivered or made available to you by the Trust
or ConocoPhillips as the Representatives (the “Representatives”) of



--------------------------------------------------------------------------------



 



2

the Underwriters. As used in this Agreement, “Applicable Time” means 5:45 p.m.
(New York City time) on the date of this Agreement; “Effective Time” means the
date and the time as of which such registration statement, or the most recent
post-effective amendment thereto, if any, was declared effective by the
Commission; “Issuer Free Writing Prospectus” means each “free writing
prospectus” (as defined in Rule 405 of the Rules and Regulations) prepared by or
on behalf, and with the approval, of the Trust or the Selling Unitholder Parties
or used or referred to by the Trust or the Selling Unitholder Parties in
connection with the offering of the Units; “Preliminary Prospectus” means each
prospectus included in such registration statement, or amendments thereto,
before such registration statement became effective under the Securities Act and
any prospectus filed with the Commission by the Trust and the Selling Unitholder
Parties with the consent of the Representatives pursuant to Rule 424(b) of the
Rules and Regulations; “Pricing Disclosure Package” means, as of the Applicable
Time, the most recent Preliminary Prospectus, together with each Issuer Free
Writing Prospectus filed or used by the Trust and the Selling Unitholder Parties
on or before the Applicable Time, other than a road show that is an Issuer Free
Writing Prospectus under Rule 433 of the Rules and Regulations; “Registration
Statement” means such registration statement, as amended at the Effective Time,
including any Preliminary Prospectus or the Prospectus and all exhibits to such
registration statement; and “Prospectus” means the final prospectus relating to
the Units including any prospectus supplement thereto relating to the Units, as
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations.
Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act, as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be, any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to Rule
424(b) prior to or on the date hereof (including, for purposes hereof, any
documents incorporated by reference therein prior to or on the date hereof). Any
reference to any amendment or supplement to any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include any document filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), after the date
of such Preliminary Prospectus or the Prospectus, as the case may be, and
incorporated by reference in such Preliminary Prospectus or the Prospectus, as
the case may be; and any reference to any amendment to the Registration
Statement shall be deemed to include any annual report of the Trust or the
Selling Unitholder Parties filed with the Commission pursuant to Section 13(a)
or 15(d) of the Exchange Act after the Effective Time that is incorporated by
reference in the Registration Statement. The Commission has not issued any order
preventing or suspending the use of any Preliminary Prospectus or Prospectus or
suspending the effectiveness of the Registration Statement, and no proceeding
for such purpose has been instituted, or to the knowledge of the Trust and the
Selling Unitholder Parties, threatened by the Commission.
     (b) Neither the Trust nor any Selling Unitholder Party was at the time of
initial filing of the Registration Statement and at the earliest time thereafter
that any offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Rules and Regulations) of the Units, is on the date hereof
nor will be on the applicable Delivery Date (as defined in Section 5) an
“ineligible issuer” (as defined in Rule 405).



--------------------------------------------------------------------------------



 



3

The Trust and ConocoPhillips have been since the time of initial filing of the
Registration Statement and continue to be eligible to use Form S-3 for the
offering of the Units.
     (c) The Registration Statement conformed and will conform in all material
respects at the Effective Time and on the applicable Delivery Date, and any
post-effective amendment to the Registration Statement filed after the date
hereof will conform in all material respects when filed, to the requirements of
the Securities Act and the Rules and Regulations. The most recent Preliminary
Prospectus conformed, and the Prospectus will conform in all material respects
when filed with the Commission pursuant to Rule 424(b) and on the applicable
Delivery Date to the requirements of the Securities Act and the Rules and
Regulations. The Registration Statement, at the Effective Time, and the
Prospectus, as of its date and on the applicable Delivery Date, do not and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading; provided, that no representation or warranty is
made as to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon and in conformity with written information
furnished to the Trust or the Selling Unitholder Parties through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 10(f).
     (d) The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that the price of the Units and disclosures directly relating thereto
will be included on the cover page of the Prospectus; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Trust and the Selling Unitholder Parties
through the Representatives by or on behalf of any Underwriter specifically for
inclusion therein, which information is specified in Section 10(f).
     (e) Each Issuer Free Writing Prospectus (including, without limitation, any
road show that is a free writing prospectus under Rule 433), when considered
together with the Pricing Disclosure Package as of the Applicable Time, did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that the price of the Units and disclosures directly relating thereto
will be included on the cover page of the Prospectus.
     (f) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and the Trust and the Selling Unitholder
Parties have complied with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Rules and Regulations. Neither the Trust
nor the Selling Unitholder Parties have made any offer relating to the Units
that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Representatives (excluding any road



--------------------------------------------------------------------------------



 



4

show that is a free writing prospectus under Rule 433) . The Trust and the
Selling Unitholder Parties have retained all Issuer Free Writing Prospectuses
that were not required to be filed pursuant to the Rules and Regulations.
          2.1 Representations, Warranties and Agreements of the Trust. The Trust
represents, warrants and agrees that:
     (a) The documents incorporated by reference in the Registration Statement,
any Preliminary Prospectus and the Prospectus from the Trust’s filings with the
Commission, when filed with the Commission, conformed in all material respects
to the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder, and none of such documents contained, or on the
applicable Delivery Date will contain, an untrue statement of a material fact or
omitted, or on the applicable Delivery Date, will omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and any further documents so filed by the Trust and incorporated by
reference in the Registration Statement and the Prospectus, when filed with
Commission, will conform in all material respects to the requirements of the
Securities Act and the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
     (b) The Trust has been duly organized and is validly existing under the
laws of its jurisdiction of organization. The Trust has all power and authority
necessary to own or hold its assets and to conduct the businesses in which it is
engaged. The Trust does not own or control, directly or indirectly, any
corporation, association or other entity.
     (c) The Trust has an authorized capitalization as set forth in each of the
most recent Preliminary Prospectus and the Prospectus, and all of the issued
Units of the Trust have been duly authorized and validly issued, are fully paid
and non-assessable, conform to the description thereof contained in each of the
most recent Preliminary Prospectus and the Prospectus and were issued in
compliance with federal and state securities laws and not in violation of any
preemptive right, resale right, right of first refusal or similar right. Except
for the rights of the Underwriters pursuant to this Agreement, no options,
warrants or other rights to purchase or exchange any securities for Units are
outstanding.
     (d) The Units to be sold by the Selling Unitholder Parties under this
Agreement have been duly authorized and validly issued, are fully paid and
non-assessable and conform in all material respects to the description thereof
contained in each of the most recent Preliminary Prospectus and the Prospectus.
     (e) The Trust has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by the Trust.



--------------------------------------------------------------------------------



 



5

     (f) The execution, delivery and performance of this Agreement by the Trust
and the consummation of the transactions contemplated hereby will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Trust, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
the Trust is a party or by which the Trust is bound or to which any of the
property or assets of the Trust is subject; (ii) result in any violation of the
provisions of the organizational documents of the Trust; or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Trust or any of its
properties or assets.
     (g) Except for the registration of the Offered Units under the Securities
Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the purchase and sale of the Offered Units by
the Underwriters, no consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Trust or any of its properties or assets is required for the execution,
delivery and performance of this Agreement by the Trust and the consummation of
the transactions contemplated hereby.
     (h) There are no contracts, agreements or understandings between the Trust
and any person (other than the Selling Unitholder Parties) granting such person
the right to require the Trust to file a registration statement under the
Securities Act with respect to any securities of the Trust owned or to be owned
by such person or to require the Trust to include such securities in the
securities registered pursuant to the Registration Statement or in any
securities being registered pursuant to any other registration statement filed
by the Trust under the Securities Act.
     (i) The Trust has not sold or issued any securities that would be
integrated with the offering of the Offered Units contemplated by this Agreement
pursuant to the Securities Act, the Rules and Regulations or the interpretations
thereof by the Commission.
     (j) The Trust has not sustained, since the date of the latest audited
financial statements included or incorporated by reference in the most recent
Preliminary Prospectus, any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, and since
such date, there has not been any change in the capitalization of the Trust or
any adverse change, or any development involving a prospective adverse change,
in or affecting the financial condition, distributable income, trust corpus,
assets, business or prospects of the Trust, in each case except as could not
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), distributable income, trust corpus, assets, business
or prospects of the Trust (a “Trust Material Adverse Effect”).
     (k) Since the date as of which information is given in the most recent
Preliminary Prospectus and except as may otherwise be described in the most
recent



--------------------------------------------------------------------------------



 



6

Preliminary Prospectus, the Trust has not (i) incurred any liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business or (ii) entered into any
material transaction not in the ordinary course of business.
     (l) The historical financial statements (including the related notes and
supporting schedules) of the Trust included or incorporated by reference in the
most recent Preliminary Prospectus from the Trust’s filings with the Commission
comply as to form in all material respects with the requirements of
Regulation S-X under the Securities Act and Staff Accounting Bulletin Topic 12:E
of the Commission promulgated thereunder and present fairly the financial
condition, distributable income and changes in trust corpus of the Trust
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in conformity with accounting principles permitted for
royalty trusts by the Commission pursuant to Staff Accounting Bulletin Topic
12:E applied on a consistent basis throughout the periods involved, except as
otherwise stated therein.
     (m) Deloitte & Touche LLP, who have certified certain financial statements
of the Trust, whose report appears in the most recent Preliminary Prospectus or
is incorporated by reference therein and who have delivered the initial letter
referred to in Section 9(f)(1) hereof, is an independent registered public
accounting firm as required by the Securities Act and the Rules and Regulations.
     (n) Cawley, Gillespie & Associates, Inc., whose report with respect to
certain properties of the Trust appears in the most recent Preliminary
Prospectus (or is incorporated by reference therein), was, as of the date of
such report, and is, as of the date hereof, an independent petroleum engineer
with respect to the Trust.
     (o) The Trust has good and defensible title to all real property and good
and marketable title to all personal property owned by it, in each case free and
clear of all liens, encumbrances and defects, except such as are described in
the most recent Preliminary Prospectus or such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Trust; and all assets held under
lease by the Trust are held by it under valid, subsisting and enforceable
leases, with such exceptions as do not materially interfere with the use made
and proposed to be made of such assets by the Trust.
     (p) There are no legal or governmental proceedings pending to which the
Trust is a party or of which any property or assets of the Trust is the subject
that could reasonably be expected to have a Trust Material Adverse Effect or
could reasonably be expected to have a material adverse effect on the
performance of this Agreement or the consummation of the transactions
contemplated hereby; and to the knowledge of the Trust, no such proceedings are
threatened or contemplated by governmental authorities or others.
     (q) There are no contracts or other documents to which the Trust is a party
of a character required to be described in the Registration Statement, most
recent



--------------------------------------------------------------------------------



 



7

Preliminary Prospectus or Prospectus or to be filed as exhibits to the
Registration Statement or incorporated by reference therein that are not
described and filed or incorporated by reference therein as required. To the
Trust’s knowledge, no other party to any such contract, agreement or arrangement
has any intention not to render full performance as contemplated by the terms
thereof.
     (r) No relationship, direct or indirect, exists between or among the Trust,
on the one hand, and the trustee, unitholders, customers or suppliers of the
Trust, on the other hand, that is required to be described in the most recent
Preliminary Prospectus or the Prospectus which is not so described.
     (s) The Trust has filed all federal, state, local and foreign income and
franchise tax returns required to be filed through the date hereof, subject to
permitted extensions, and has paid all taxes due thereon, and no tax deficiency
has been determined adversely to the Trust, nor does the Trust have any
knowledge of any tax deficiency that could reasonably be expected to have a
Trust Material Adverse Effect.
     (t) The Trust is not (i) in violation of its organizational documents,
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which it is a
party or by which it is bound or to which any of its properties or assets is
subject or (iii) in violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over it or its
property or assets or has failed to obtain any license, permit, certificate,
franchise or other governmental authorization or permit necessary to the
ownership of its property or to the conduct of its business, except in the case
of clauses (ii) and (iii), to the extent any such conflict, breach, violation or
default could not, individually or in the aggregate, reasonably be expected to
have a Trust Material Adverse Effect.
     (u) The Trust is not, and as of the applicable Delivery Date and after
giving effect to the offer and sale of the Offered Units will not be, an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.
     (v) Since the date of the most recent balance sheet of the Trust reviewed
or audited by Deloitte & Touche LLP (i) the Trust is not aware of (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Trust to record, process, summarize
and report financial data, or any material weaknesses in internal controls or
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Trust, and
(ii) since that date, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.



--------------------------------------------------------------------------------



 



8

     (w) The Trust has not distributed and, prior to the later to occur of any
Delivery Date and completion of the distribution of the Offered Units, will not
distribute any offering material in connection with the offering and sale of the
Offered Units other than the Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus to which the Representatives have consented in
accordance with Section 1(f) or 6(a)(viii) and any communication not deemed a
“prospectus” by virtue of Rule 134 of the Rules and Regulations.
     (x) The Trust has not taken and will not take, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Trust to facilitate the sale or resale of the Offered Units.
     (y) The Offered Units have been listed on the New York Stock Exchange.
     (z) The Trust is, and at all times prior was, (i) in compliance with any
and all applicable federal, state, local and foreign laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements relating to the protection of human health and safety, the
environment, natural resources or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), which compliance includes
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct its businesses and (ii) has
not received notice of any actual or potential liability for the investigation
or remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in the case of clause (i) or
(ii) where such non-compliance with or liability under Environmental Laws could
not, individually or in the aggregate, reasonably be expected to have a Trust
Material Adverse Effect; and the Trust has not been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, or any other similar Environmental Law,
except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to have a Trust Material Adverse Effect. Except as
described in the most recent Preliminary Prospectus and Prospectus, the Trust is
not a party to any proceeding under Environmental Laws in which a governmental
authority is also a party, other than such proceedings regarding which it is
believed no monetary penalties of $100,000 or more will be imposed.
     (aa) The Trust (i) makes and keeps accurate books and records and
(ii) maintains and has maintained effective internal control over financial
reporting as defined in Rule 13a-15 under the Exchange Act and a system of
internal accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with the trustee’s general or
specific authorizations, (B) transactions are recorded as necessary to permit
preparation of the Trust’s financial statements in conformity with applicable
accounting principles permitted for royalty trusts by the Commission pursuant to
Staff Accounting Bulletin 12:E and to maintain accountability for its assets,
(C) access to the Trust’s assets is permitted only in accordance with the
trustee’s general or specific authorization and (D) the recorded accountability
for the



--------------------------------------------------------------------------------



 



9

Trust’s assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.
     (bb) (i) The Trust has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Trust in the reports it files or
submits under the Exchange Act is accumulated and communicated to the trustee of
the Trust, as appropriate, to allow timely decisions regarding required
disclosure to be made and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.
          Any certificate signed by the trustee of the Trust and delivered to
the Representatives or counsel for the Underwriters in connection with the
offering of the Offered Units shall be deemed a representation and warranty by
the Trust, as to matters covered thereby, to each Underwriter.
          2.2 Representations, Warranties and Agreements of the Selling
Unitholder Parties. The Selling Unitholder Parties represent, warrant and agree
that:
     (a) BROG has, and immediately prior to the applicable Delivery Date will
have, good and valid title to, or a valid “security entitlement” within the
meaning of Section 8-501 of the New York Uniform Commercial Code (the “UCC”) in
respect of, the Units to be sold by the Selling Unitholder Parties hereunder,
free and clear of all liens, encumbrances, equities or claims;
     (b) Upon payment for the Units to be sold by such Selling Unitholder
Parties, delivery of such Units, as directed by the Underwriters, to Cede & Co.
(“Cede”) or such other nominee as may be designated by The Depository Trust
Company (“DTC”), registration of such Units in the name of Cede or such other
nominee and the crediting of such Units on the books of DTC to securities
accounts of the Underwriters (assuming that neither DTC nor any such Underwriter
has notice of any adverse claim (within the meaning of Section 8-105 of the UCC
to such Units), (i) DTC shall be a “protected purchaser” of such Units within
the meaning of Section 8-303 of the UCC, (ii) under Section 8-501 of the UCC,
the Underwriters will acquire a valid security entitlement in respect of such
Units and (iii) no action based on any “adverse claim”, within the meaning of
Section 8-102 of the UCC, to such Units may be asserted against the Underwriters
with respect to such security entitlement. For purposes of this representation,
such Selling Unitholder Parties may assume that when such payment, delivery and
crediting occur, (A) such Units will have been registered in the name of Cede or
another nominee designated by DTC, in each case on the Trust’s share registry in
accordance with its organizational documents and applicable law, (B) DTC will be
registered as a “clearing corporation” within the meaning of Section 8-102 of
the UCC and (C) appropriate entries to the accounts of the several Underwriters
on the records of DTC will have been made pursuant to the UCC.



--------------------------------------------------------------------------------



 



10

     (c) Each of the Selling Unitholder Parties has been duly organized, is
validly existing and in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business and in good standing as a
foreign corporation or other business entity in each jurisdiction in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), distributable
income, assets, management, business or prospects of the Selling Unitholder
Parties (a “CP Material Adverse Effect”). Each of the Selling Unitholder Parties
has all power and authority necessary to own or hold its assets and to conduct
the business in which it is engaged.
     (d) The Selling Unitholder Parties have full right, power and authority,
corporate or otherwise, to enter into this Agreement. The execution, delivery
and performance of this Agreement by the Selling Unitholder Parties and the
consummation by the Selling Unitholder Parties of the transactions contemplated
hereby do not and will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license or other agreement
or instrument to which the Selling Unitholder Parties are a party or by which
the Selling Unitholder Parties are bound or to which any of the property or
assets of the Selling Unitholder Parties is subject, (ii) result in any
violation of the provisions of the charter, by-laws or partnership agreement (or
similar organizational documents) of the Selling Unitholder Parties or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Selling
Unitholder Parties or the property or assets of the Selling Unitholder Parties
which breaches or violations, in the case of clauses (i) or (iii), would,
individually or in the aggregate, cause a CP Material Adverse Effect or impede
or delay the sale of any Units contemplated by this Agreement.
     (e) Except for the registration of the Offered Units under the Securities
Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the purchase and sale of the Offered Units by
the Underwriters, no consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Selling Unitholder Parties or the property or assets of the Selling
Unitholder Parties is required for the execution, delivery and performance of
this Agreement by the Selling Unitholder Parties and the consummation by the
Selling Unitholder Parties of the transactions contemplated hereby.
     (f) This Agreement has been duly and validly authorized, executed and
delivered by or on behalf of the Selling Unitholder Parties.
     (g) The Selling Unitholder Parties have not taken and will not take,
directly or indirectly, any action that is designed to or which has constituted
or which could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Trust to facilitate the sale or
resale of the Offered Units.



--------------------------------------------------------------------------------



 



11

     (h) The documents incorporated by reference in the Registration Statement,
any Preliminary Prospectus and the Prospectus from ConocoPhillips’ filings with
the Commission, when filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and none of such documents contained, or on the
applicable Delivery Date will contain, an untrue statement of a material fact or
omitted, or on the applicable Delivery Date will omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and any further documents so filed by the Selling Unitholder Parties
and incorporated by reference in the Registration Statement, any Preliminary
Prospectus and the Prospectus, when filed with Commission, will conform in all
material respects to the requirements of the Securities Act and the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
     (i) The historical financial statements (including the related notes and
supporting schedules) of ConocoPhillips included or incorporated by reference in
the most recent Preliminary Prospectus from the Selling Unitholders Parties’
filings with the Commission comply as to form in all material respects with the
requirements of Regulation S-X under the Securities Act and present fairly the
financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved, except as otherwise stated therein.
     (j) Ernst & Young LLP, whose report with respect to the financial
statements of ConocoPhillips appears in the most recent Preliminary Prospectus
or is incorporated by reference therein, is an independent registered public
accounting firm as required by the Securities Act and the Rules and Regulations.
     (k) The Selling Unitholder Parties have not sold or issued any securities
that would be integrated with the offering of the Offered Units contemplated by
this Agreement pursuant to the Securities Act, the Rules and Regulations or the
interpretations thereof by the Commission.
     (l) The Selling Unitholder Parties have not distributed and, prior to the
later to occur of any Delivery Date and completion of the distribution of the
Offered Units, will not distribute any offering material in connection with the
offering and sale of the Offered Units other than the Preliminary Prospectus,
the Prospectus, any Issuer Free Writing Prospectus to which the Representatives
have consented in accordance with Section 1(f) or 6(a)(viii) and any
communication not deemed a “prospectus” by virtue of Rule 134 of the Rules and
Regulations.
          Any certificate signed by any officer of the Selling Unitholder
Parties and delivered to the Representatives or counsel for the Underwriters in
connection with the offering of the Offered Units shall be deemed a
representation and warranty by such Selling Unitholder Parties, as to matters
covered thereby, to each Underwriter.



--------------------------------------------------------------------------------



 



12

          3. Purchase of the Offered Units by the Underwriters. On the basis of
the representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, the Selling Unitholder Parties hereby agree to
sell the Firm Units to the several Underwriters, and each of the Underwriters,
severally and not jointly, agrees to purchase the number of Firm Units set forth
opposite that Underwriter’s name in Schedule 1 hereto.
          In addition, the Selling Unitholder Parties grant to the Underwriters
an option to purchase up to 1,254,879 Option Units, severally and not jointly.
Such option will be exercisable in the event that the Underwriters sell more
than the number of Firm Units in the offering and is exercisable as provided in
Section 5 hereof. Each Underwriter agrees, severally and not jointly, to
purchase the number of Option Units (subject to such adjustments to eliminate
fractional units as the Representatives may determine) that bears the same
proportion to the total number of Option Units to be sold on such Delivery Date
as the number of Firm Units set forth in Schedule 1 hereto opposite the name of
such Underwriter bears to the total number of Firm Units.
          The price of both the Firm Units and any Option Units purchased by the
Underwriters shall be $14.8216 per unit.
          The Selling Unitholder Parties shall not be obligated to deliver any
of the Firm Units or Option Units deliverable on the applicable Delivery Date,
except upon payment for all such Offered Units to be purchased on such Delivery
Date as provided herein.
          4. Offering of Offered Units by the Underwriters. Upon authorization
by the Representatives of the release of the Firm Units, the several
Underwriters propose to offer the Firm Units for sale upon the terms and
conditions set forth in the Prospectus.
          5. Delivery of and Payment for the Units. Delivery of and payment for
the Firm Units shall be made at 10:00 A.M., New York City time, on August 23,
2006, or at such other date or place as shall be determined by agreement between
the Representatives and the Selling Unitholder Parties. This date and time are
sometimes referred to as the “Initial Delivery Date.” Delivery of the Firm Units
shall be made to the Representatives for the account of each Underwriter against
payment by the several Underwriters through the Representatives of the
respective aggregate purchase prices of the Firm Units being sold by the Selling
Unitholder Parties to or upon the order of the Selling Unitholder Parties by
wire transfer in immediately available funds to the accounts specified by the
Selling Unitholder Parties. Time shall be of the essence, and delivery at the
time specified pursuant to this Agreement is a further condition of the
obligation of each Underwriter hereunder. Delivery of the Firm Units shall be
made through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct.
          The option granted in Section 3 will expire 30 days after the date of
this Agreement and may be exercised in whole or from time to time in part by
written notice being given to the Selling Unitholder Parties by the
Representatives; provided that if such date falls on a day that is not a
business day, the option granted in Section 3 will expire on the next succeeding
business day. Such notice shall set forth the aggregate number of Option Units
as to which the option is being exercised, the names in which the Option Units
are to be registered, the



--------------------------------------------------------------------------------



 



13

denominations in which the shares of Option Units are to be issued and the date
and time, as determined by the Representatives, when the Option Units are to be
delivered; provided, however, that this date and time shall not be earlier than
the Initial Delivery Date nor earlier than the second business day after the
date on which the option shall have been exercised nor later than the fifth
business day after the date on which the option shall have been exercised. The
date and time the Option Units are delivered are sometimes referred to as an
“Option Unit Delivery Date,” and the Initial Delivery Date and any Option Unit
Delivery Date are sometimes each referred to as a “Delivery Date.”
          Delivery of and payment for the Option Units shall be made at the
place specified in the first sentence of the first paragraph of this Section 5
(or at such other place as shall be determined by agreement between the
Representatives and the Selling Unitholder Parties) at 10:00 A.M., New York City
time, on such Option Unit Delivery Date. Delivery of the Firm Units shall be
made to the Representatives for the account of each Underwriter against payment
by the several Underwriters through the Representatives of the aggregate
purchase price of the Option Units to or upon the order of the Selling
Unitholder Parties by wire transfer in immediately available funds to the
account(s) specified by the Selling Unitholder Parties. Time shall be of the
essence, and delivery at the time specified pursuant to this Agreement is a
further condition of the obligation of each Underwriter hereunder. Delivery of
the Option Units shall be made through the facilities of The Depository Trust
Company unless the Representatives shall otherwise instruct.
          6. Further Agreements of the Parties. (a) Each of the Trust and
Selling Unitholder Parties agree:
     (i) To prepare the Prospectus in a form approved by the Representatives and
to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than Commission’s close of business on the second business day following
the execution and delivery of this Agreement; to make no further amendment or
any supplement to the Registration Statement or to the Prospectus prior to the
last Delivery Date except as permitted herein; to advise the Representatives,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus or any amended Prospectus has been filed and to furnish the
Representatives with copies thereof; to file promptly all reports and any
definitive proxy or information statements required to be filed by it with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus and for so long as the delivery of a
prospectus is required in connection with the offering or sale of the Offered
Units; to advise the Representatives, promptly after it receives notice thereof,
of the issuance by the Commission of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus, the Prospectus or any
Issuer Free Writing Prospectus, of the suspension of the qualification of the
Offered Units for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus or for additional information;
and, in the event of



--------------------------------------------------------------------------------



 



14

the issuance of any stop order or of any order preventing or suspending the use
of the Prospectus or any Free Writing Prospectus or suspending any such
qualification, to use promptly its best efforts to obtain its withdrawal;
     (ii) To furnish promptly to each of the Representatives and to counsel for
the Underwriters a conformed copy of the Registration Statement as originally
filed with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith;
     (iii) To promptly deliver or make available to the Representatives such
number of the following documents as the Representatives shall reasonably
request: (A) each Preliminary Prospectus, the Prospectus and any amended or
supplemented Prospectus; (B) each Issuer Free Writing Prospectus; and (C) any
document incorporated by reference in any Preliminary Prospectus or the
Prospectus (excluding exhibits thereto); and, if the delivery of a prospectus is
required at any time after the Effective Time in connection with the offering or
sale of the Offered Units or any other securities relating thereto and if at
such time any events shall have occurred as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or, if for any other reason
it shall be necessary to amend or supplement the Prospectus or to file under the
Exchange Act any document incorporated by reference in the Prospectus in order
to comply with the Securities Act or the Exchange Act, to notify the
Representatives and, upon their request, to file such document and to prepare
and furnish without charge to each Underwriter and to any dealer in securities
as many copies as the Representatives may from time to time reasonably request
of an amended or supplemented Prospectus that will correct such statement or
omission or effect such compliance;
     (iv) To file promptly with the Commission any amendment to the Registration
Statement or the Prospectus or any supplement to the Prospectus that may, in the
judgment of the Trust, the Selling Unitholder Parties or the Representatives, be
required by the Securities Act or requested by the Commission;
     (v) Until the delivery of a prospectus is no longer required in connection
with the offering or sale of the Offered Units, (i) prior to filing with the
Commission any amendment to the Registration Statement or supplement to the
Prospectus, or any Prospectus pursuant to Rule 424(b) of the Rules and
Regulations, to furnish a copy thereof to the Representatives and counsel for
the Underwriters and obtain the consent of the Representatives to the filing,
and (ii) prior to filing with the Commission any document incorporated by
reference in the Prospectus, to furnish a copy thereof to the Representatives
and counsel for the Underwriters;



--------------------------------------------------------------------------------



 



15

     (vi) As soon as practicable after the Effective Time to make generally
available to the Trust’s security holders and to deliver to the Representatives
an earnings statement of the Trust (which need not be audited) complying with
Section 11(a) of the Securities Act and the Rules and Regulations (including, at
the option of the Trust, Rule 158);
     (vii) Promptly from time to time to take such action as the Representatives
may reasonably request to qualify the Offered Units for offering and sale under
the securities laws of such jurisdictions as the Representatives may request and
to comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Offered Units; provided that in connection therewith neither
the Trust nor the Selling Unitholder Parties shall be required to (i) qualify as
a foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject;
     (viii) Not to make any offer relating to the Units that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Representatives;
     (ix) To retain in accordance with the Rules and Regulations all Issuer Free
Writing Prospectuses not required to be filed pursuant to the Rules and
Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the most recent Preliminary Prospectus or the Prospectus or, when
considered together with the information in the most recent Preliminary
Prospectus, would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement any Issuer
Free Writing Prospectus, to notify the Representatives and, upon their request,
to file such document and to prepare and furnish without charge to each
Underwriter as many copies as the Representatives may from time to time
reasonably request of an amended or supplemented Issuer Free Writing Prospectus
that will correct such conflict, statement or omission or effect such
compliance; and
     (x) For a period of 30 days from the date of the Prospectus (the “Lock-Up
Period”), except (a) for Units to be sold to the Underwriters pursuant to the
Underwriting Agreement and (b) for intercompany transfers of Units among the
Selling Unitholder Parties and their wholly owned direct or indirect
subsidiaries, (provided that it shall be a condition to any such transfer that
(1) the transferee/donee agrees to be bound by the terms of this Section 6(a)(x)
to the same extent as if the transferee/donee were a party hereto, (2) no filing
by any party (donor, donee, transferor or transferee) under the Exchange Act,
shall be



--------------------------------------------------------------------------------



 



16

required or shall be voluntarily made in connection with such transfer or
distribution (other than a filing on Form 5, Schedule 13D or Schedule 13G (or
13D-A or 13G-A) made after the expiration of the 30-day period referred to
above), (3) no party (donor, donee, transferor or transferee) shall be required
by law (including without limitation the disclosure requirements of the
Securities Act of 1933, as amended, and the Exchange Act) to make, nor shall any
such party agree to voluntarily make, any public announcement of the transfer or
disposition, and (4) the Selling Unitholder Parties notify the Representatives
at least two business days prior to the proposed transfer or disposition), not
to, directly or indirectly, (a) offer for sale, sell, pledge or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any Units or securities convertible into or exchangeable for Units
(other than the Offered Units), or sell or grant options, rights or warrants
with respect to any Units or securities convertible into or exchangeable for
Units, (b) enter into any swap or other derivatives transaction that transfers
to another, in whole or in part, any of the economic benefits or risks of
ownership of such Units, whether any such transaction described in clause (a) or
(b) above is to be settled by delivery of Units or other securities, in cash or
otherwise, (c) file or cause to be filed a registration statement with respect
to any Units or securities convertible, exercisable or exchangeable into Units
or any other securities of the Trust or (d) publicly disclose the intention to
do any of the foregoing, in each case without the prior written consent of the
Representatives, on behalf of the Underwriters;
     (b) Each Underwriter severally agrees that such Underwriter has not used or
referred to, and shall not use or refer to without the prior consent of the
Trust and ConocoPhillips, any “free writing prospectus” (as defined in Rule 405,
but excluding any road show that is a free writing prospectus under Rule 433) in
connection with the offering and sale of the Offered Units.
          7. Further Agreements of the Selling Unitholder Parties. The Selling
Unitholder Parties agree:
     (a) That the Units to be sold by the Selling Unitholder Parties hereunder
are subject to the interest of the Underwriters and that the obligations of the
Selling Unitholder Parties hereunder shall not be terminated by any act of the
Selling Unitholder Parties, by operation of law or the occurrence of any other
event, other than by termination of this Agreement.
     (b) To deliver to the Representatives prior to the Initial Delivery Date a
properly completed and executed United States Treasury Department Form W-8 (if
such Selling Unitholder Party is a non-United States person) or Form W-9 (if
such Selling Unitholder Party is a United States person).
          8. Expenses. The Selling Unitholder Parties agree, whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, to pay all costs, expenses, fees and taxes incident to and in
connection with (a) the authorization,



--------------------------------------------------------------------------------



 



17

issuance, sale and delivery of the Offered Units and any stamp duties or other
taxes payable in that connection, and the preparation and printing of
certificates for the Offered Units; (b) the preparation, printing and filing
under the Securities Act of the Registration Statement and any amendments and
exhibits thereto, any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus and any amendment or supplement thereto; (c) the distribution
of the Registration Statement as originally filed and each amendment thereto and
any post-effective amendments thereof (including, in each case, exhibits), any
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus and
any amendment or supplement thereto or any document incorporated by reference
therein, all as provided in this Agreement; (d) the production and distribution
of this Agreement and any other related documents in connection with the
offering, purchase, sale and delivery of the Offered Units; (e) the listing of
the Units on the New York Stock Exchange and/or any other exchange; (f) the
qualification of the Offered Units under the securities laws of the several
jurisdictions as provided in Section 6(a)(vii) and the preparation, printing and
distribution of a Blue Sky Memorandum (including related fees and expenses of
counsel to the Underwriters); (g) the investor presentations on any “road show”
undertaken in connection with the marketing of the Offered Units, including,
without limitation, expenses associated with any Internet road show, travel and
lodging expenses of the Representatives and officers of the Selling Unitholder
Parties and the cost of any aircraft chartered in connection with the road show;
and (h) all other costs and expenses incident to the performance of the
obligations of the Trust and the Selling Unitholder Parties under this
Agreement; provided that, except as provided in this Section 8 and in
Section 13, the Underwriters shall pay their own costs and expenses, including
the costs and expenses of their counsel, any transfer taxes on the Offered Units
which they may sell and the expenses of advertising any offering of the Offered
Units made by the Underwriters.
          9. Conditions of Underwriters’ Obligations. The respective obligations
of the Underwriters hereunder are subject to the accuracy, when made and on each
Delivery Date, of the representations and warranties of the Trust and the
Selling Unitholder Parties contained herein, to the performance by the Trust and
the Selling Unitholder Parties of their respective obligations hereunder, and to
each of the following additional terms and conditions:
     (a) The Prospectus shall have been timely filed with the Commission in
accordance with Section 6(a)(i); the Trust and the Selling Unitholder Parties
shall have complied with all filing requirements applicable to any Issuer Free
Writing Prospectus used or referred to after the date hereof; no stop order
suspending the effectiveness of the Registration Statement or preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus shall
have been issued and no proceeding for such purpose shall have been initiated or
threatened by the Commission; and any request of the Commission for inclusion of
additional information in the Registration Statement or the Prospectus or
otherwise shall have been complied with.
     (b) No Underwriter shall have discovered and disclosed to the Trust or the
Selling Unitholder Parties on or prior to such Delivery Date that the
Registration Statement, the Prospectus or the Pricing Disclosure Package, or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of Cravath, Swaine & Moore LLP, counsel for the Underwriters, is
material or omits to state



--------------------------------------------------------------------------------



 



18

a fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading.
     (c) All corporate and other proceedings and other legal matters incident to
the authorization, form and validity of this Agreement, the Offered Units, the
Registration Statement, the Prospectus, and any Issuer Free Writing Prospectus,
and all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Underwriters, and the Trust and the Selling Unitholder Parties
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
     (d) (1) Thompson & Knight L.L.P. shall have furnished to the
Representatives its written opinion, as counsel to the Trust, addressed to the
Underwriters and dated such Delivery Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-1; (2) Nathan P. Murphy, Esq. shall have furnished to the
Representatives his written opinion, as Senior Legal Counsel to the Selling
Unitholder Parties, addressed to the Underwriters and dated such Delivery Date,
in form and substance reasonably satisfactory to the Representatives,
substantially in the form attached hereto as Exhibit A-2; and (3) Andrews Kurth
LLP shall have furnished to the Representatives its written opinion, as counsel
to the Trust and the Selling Unitholder Parties, addressed to the Underwriters
and dated such Delivery Date, in form and substance reasonably satisfactory to
the Representatives, substantially in the form attached hereto as Exhibit A-3.
     (e) The Representatives shall have received from Cravath, Swaine & Moore
LLP, counsel for the Underwriters, such opinion or opinions, dated such Delivery
Date, with respect to the issuance and sale of the Offered Units, the
Registration Statement, the Prospectus and the Pricing Disclosure Package and
other related matters as the Representatives may reasonably require, and the
Trust and Selling Unitholder Parties shall have furnished to such counsel such
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.
     (f) At the time of execution of this Agreement, the Representatives shall
have received (1) from Deloitte & Touche LLP a letter, in form and substance
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the date hereof (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the most recent
Preliminary Prospectus, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and other matters respecting the Trust ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.



--------------------------------------------------------------------------------



 



19

     (g) With respect to the letter of Deloitte & Touche LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letter”), the Trust shall have
furnished to the Representatives a letter (the “bring-down letter”) of such
accountants, addressed to the Underwriters and dated such Delivery Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Prospectus, as
of a date not more than three days prior to the date of the bring-down letter),
the conclusions and findings of such firm with respect to the financial
information and other matters covered by the initial letter and (iii) confirming
in all material respects the conclusions and findings set forth in the initial
letter.
     (h) The Trust shall have furnished to the Representatives a certificate,
dated such Delivery Date, of an authorized officer of the trustee of the Trust
stating that:
     (i) The representations, warranties and agreements of the Trust in
Section 1 and Section 2.1 are true and correct on and as of such Delivery Date,
and the Trust has complied with all its agreements contained herein and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Delivery Date;
     (ii) No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted or, to the knowledge of such officer, threatened; and
     (iii) Such officer has carefully examined the Registration Statement and
the Prospectus and the Pricing Disclosure Package and, in his or her opinion,
(A)(1) the Registration Statement, as of the Effective Time, (2) the Prospectus,
as of its date and as of such Delivery Date, and (3) the Pricing Disclosure
Package, as of the Applicable Time, did not and do not contain any untrue
statement of a material fact and did not and do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(except in the case of the Registration Statement, in the light of the
circumstances under which they were made) not misleading, except in the case of
the Pricing Disclosure Package, that the price of the Offered Units and
disclosures directly relating thereto are included on the cover page of the
Prospectus and (B) since the Effective Time, no event has occurred that should
have been set forth in a supplement or amendment to the Registration Statement,
the Prospectus or any Free Writing Prospectus that has not been so set forth.
     (i) ConocoPhillips shall have furnished to the Representatives a
certificate, dated such Delivery Date, of its Chief Financial Officer or
Treasurer stating that:



--------------------------------------------------------------------------------



 



20

     (i) The representations, warranties and agreements of the Selling
Unitholder Parties in Section 1 and Section 2.2 are true and correct on and as
of such Delivery Date, and the Selling Unitholder Parties have complied with all
their agreements contained herein and satisfied all the conditions on its part
to be performed or satisfied hereunder at or prior to such Delivery Date;
     (ii) No stop order suspending the effectiveness of the Registration
Statement has been issued; and no proceedings for that purpose have been
instituted or, to the knowledge of such officer, threatened; and
     (iii) Such officer has carefully examined the Registration Statement and
the Prospectus and the Pricing Disclosure Package and, in his or her opinion,
(A)(1) the Registration Statement, as of the Effective Time, (2) the Prospectus,
as of its date and as of such Delivery Date, and (3) the Pricing Disclosure
Package, as of the Applicable Time, did not and do not contain any untrue
statement of a material fact and did not and do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(except in the case of the Registration Statement, in the light of the
circumstances under which they were made) not misleading, except in the case of
the Pricing Disclosure Package, that the price of the Offered Units and
disclosures directly relating thereto are included on the cover page of the
Prospectus and (B) since the Effective Time, no event has occurred that should
have been set forth in a supplement or amendment to the Registration Statement,
the Prospectus or any Free Writing Prospectus that has not been so set forth.
     (j) (i) The Trust shall not have sustained, since the date of the latest
audited financial statements included or incorporated by reference in the most
recent Preliminary Prospectus, any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree or
(ii) since such date there shall not have been any change in the capitalization
of the Trust or any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), distributable income,
trust corpus, assets, management, business or prospects of the Trust, the effect
of which, in any such case described in clause (i) or (ii), is, in the judgment
of the Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the Offered
Units being delivered on such Delivery Date on the terms and in the manner
contemplated in the Prospectus.
     (k) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Trust on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities, (iii) the



--------------------------------------------------------------------------------



 



21

United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Representatives, impracticable or inadvisable to
proceed with the public offering or delivery of the Offered Units being
delivered on such Delivery Date on the terms and in the manner contemplated in
the Prospectus.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Underwriters.
          10. Indemnification and Contribution.
     (a) Each of the Trust and the Selling Unitholder Parties shall indemnify
and hold harmless each Underwriter, its directors, officers and employees and
each person, if any, who controls any Underwriter within the meaning of
Section 15 of the Securities Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Offered Units), to which that Underwriter, director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in any Preliminary Prospectus, the
Registration Statement or the Prospectus or in any amendment or supplement
thereto, (B) in any Issuer Free Writing Prospectus or in any amendment or
supplement thereto, or (C) in any “road show” (as defined in Rule 433) not
constituting an Issuer Free Writing Prospectus (a “Non-Prospectus Road Show”),
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any amendment or supplement thereto or in any Non-Prospectus Road Show,
any material fact required to be stated therein or necessary to make the
statements therein not misleading or (iii) any act or failure to act or any
alleged act or failure to act by any Underwriter in connection with, or relating
in any manner to, the Offered Units or the offering contemplated hereby, and
which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon matters covered by clause
(i) or (ii) above (provided that neither the Trust nor the Selling Unitholder
Parties shall be liable under this clause (iii) to the extent that it is
determined in a final judgment by a court of competent jurisdiction that such
loss, claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Underwriter through
its gross negligence or willful misconduct), and shall reimburse each
Underwriter and each such director, officer, employee or controlling person
promptly upon demand for any legal or other expenses reasonably incurred by that
Underwriter, director, officer, employee or controlling person in connection
with investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however,



--------------------------------------------------------------------------------



 



22

that neither the Trust nor the Selling Unitholder Parties shall be liable in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any such amendment or supplement thereto or in any Non-Prospectus Road
Show, in reliance upon and in conformity with written information concerning
such Underwriter furnished to the Trust or the Selling Unitholder Parties
through the Representatives by or on behalf of any Underwriter specifically for
inclusion therein, which information consists solely of the information
specified in Section 10(f). The foregoing indemnity agreement is in addition to
any liability which the Trust or the Selling Unitholder Parties may otherwise
have to any Underwriter or to any director, officer, employee or controlling
person of that Underwriter.
     (b) The Selling Unitholder Parties shall also indemnify and hold harmless
each Underwriter, its directors, officers and employees, and each person, if
any, who controls any Underwriter within the meaning of Section 15 of the
Securities Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Offered Units), to which that Underwriter, director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, a breach of any of the representations or warranties of the Selling
Unitholder Parties in Section 2.2 of this Agreement and shall reimburse each
Underwriter, its directors, officers and employees and each such controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by that Underwriter, its directors, officers and employees or controlling
persons in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action as such expenses are
incurred. The foregoing indemnity agreement is in addition to any liability that
the Selling Unitholder Parties may otherwise have to any Underwriter or any
officer, employee or controlling person of that Underwriter.
     (c) Each Underwriter, severally and not jointly, shall indemnify and hold
harmless (i) the Trust, the trustee of the Trust and the directors, officers and
employees of the Trust (the “Trust Indemnified Parties”) and (ii) the Selling
Unitholder Parties and their respective directors, officers and employees (the
“Selling Unitholder Indemnified Parties”), and each person, if any, who controls
the Trust or any Selling Unitholder Party within the meaning of Section 15 of
the Securities Act, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof, to which the Trust Indemnified
Parties, Selling Unitholder Indemnified Parties or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Prospectus, the Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or in any
amendment or supplement thereto, or any Non-Prospectus Road Show, or (ii) the
omission or alleged omission to state in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto, or any Non-Prospectus Road



--------------------------------------------------------------------------------



 



23

Show, any material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning such
Underwriter furnished to the Trust or the Selling Unitholder Parties through the
Representatives by or on behalf of that Underwriter specifically for inclusion
therein, which information is limited to the information set forth in Section
10(f) and shall reimburse the Trust Indemnified Parties, the Selling Unitholder
Indemnified Parties and any such director, officer or controlling person for any
legal or other expenses reasonably incurred by the Trust Indemnified Parties,
the Selling Unitholder Indemnified Parties or any such director, officer or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred. The foregoing indemnity agreement is in addition to any
liability that any Underwriter may otherwise have to the Trust Indemnified
Parties, the Selling Unitholder Indemnified Parties or any such director,
officer, employee or controlling person.
     (d) Promptly after receipt by an indemnified party under this Section 10 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under Section 10(a), (b) or (c) notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under Section 10(a), (b) or (c) except to the extent it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to an indemnified party otherwise than under this Section 10.
If any such claim or action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 10 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Representatives shall have the right to employ counsel to represent jointly
the Representatives and those other Underwriters and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Underwriters against the Trust or any Selling Unitholder Party under this
Section 10 if (i) the Trust, the Selling Unitholder Parties and the Underwriters
shall have so mutually agreed; (ii) the Trust and the Selling Unitholder Parties
have failed within a reasonable time to retain counsel reasonably satisfactory
to the Underwriters; (iii) the Underwriters and their respective directors,
officers, employees and controlling persons shall have reasonably concluded,
based on the advice of counsel, that there may be legal defenses available to
them that are different from or in addition to those available to the Trust and
the Selling Unitholder Parties; or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the Underwriters or their
respective directors, officers, employees or controlling persons, on the one
hand, and the



--------------------------------------------------------------------------------



 



24

Trust and any Selling Unitholder Party, on the other hand, and, based on the
advice of counsel, representation of both sets of parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, and in any such event the fees and expenses of such separate counsel shall
be paid by the Trust and the Selling Unitholder Parties. No indemnifying party
shall (i) without the prior written consent of the indemnified parties (which
consent shall not be unreasonably withheld), settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include any findings of fact or admissions of fault or culpability as to the
indemnified party, or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment for the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.
     (e) If the indemnification provided for in this Section 10 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 10(a), 10(b) or 10(c) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Trust and the Selling Unitholder Parties, on the one hand, and
the Underwriters, on the other, from the offering of the Offered Units or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Trust and the Selling Unitholder Parties, on the one hand, and the
Underwriters, on the other, with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Trust and the Selling Unitholder Parties, on the one hand, and
the Underwriters, on the other, with respect to such offering shall be deemed to
be in the same proportion as the total net proceeds from the offering of the
Offered Units purchased under this Agreement (before deducting expenses)
received by the Selling Unitholder Parties, as set forth in the table on the
cover page of the Prospectus, on the one hand, and the total underwriting
discounts and commissions received by the Underwriters with respect to the
Offered Units purchased under this Agreement, as set forth in the table on the
cover page of the Prospectus, on the other hand, bear to the total gross
proceeds from the offering of the Offered Units under this Agreement, as set
forth in the table on the cover page of the Prospectus. The relative fault shall
be determined by reference to whether the untrue or alleged untrue statement of
a material fact or omission or alleged omission to state a material fact relates
to information supplied by the Trust, the Selling Unitholder Parties or the
Underwriters, the intent of the parties and their relative knowledge, access to



--------------------------------------------------------------------------------



 



25

information and opportunity to correct or prevent such statement or omission.
The Trust, the Selling Unitholder Parties and the Underwriters agree that it
would not be just and equitable if contributions pursuant to this Section 10(e)
were to be determined by pro rata allocation (even if the Underwriters were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to
herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 10(e) shall be deemed to include, for purposes of this
Section 10(e), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 10(e), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Offered Units underwritten by it and distributed to the
public was offered to the public exceeds the amount of any damages which such
Underwriter has otherwise paid or become liable to pay by reason of any untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations to
contribute as provided in this Section 10(e) are several in proportion to their
respective underwriting obligations and not joint.
     (f) The Underwriters severally confirm and the Trust and the Selling
Unitholder Parties acknowledge and agree that the concession and reallowance
figures and the paragraph relating to stabilization by the Underwriters
appearing under the caption “Underwriting” in the most recent Preliminary
Prospectus and the Prospectus constitute the only information concerning such
Underwriters furnished in writing to the Trust or the Selling Unitholder Parties
by or on behalf of the Underwriters specifically for inclusion in the
Registration Statement, the Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Non-Prospectus Road Show and the Prospectus.
          11. Defaulting Underwriters. If, on any Delivery Date, any Underwriter
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Underwriters shall be obligated to purchase the Offered
Units that the defaulting Underwriter agreed but failed to purchase on such
Delivery Date in the respective proportions (subject to such adjustments to
eliminate fractional units as the Representatives may determine) which the
number of shares of the Firm Units set forth opposite the name of each remaining
non-defaulting Underwriter in Schedule 1 hereto bears to the total number of
shares of the Firm Units set forth opposite the names of all the remaining
non-defaulting Underwriters in Schedule 1 hereto; provided, however, that the
remaining non-defaulting Underwriters shall not be obligated to purchase any of
the Offered Units on such Delivery Date if the total number of shares of the
Offered Units which the defaulting Underwriter or Underwriters agreed but failed
to purchase on such date exceeds 9.09% of the total number of shares of the
Offered Units to be purchased on such Delivery Date, and any remaining
non-defaulting Underwriter shall not be obligated to purchase more than 110% of
the number of shares of the Offered Units which it agreed to purchase on such
Delivery Date pursuant to the terms of Section 3. If the foregoing maximums are
exceeded, the remaining non-defaulting Underwriters, or those other underwriters
satisfactory to the Representatives who so agree, shall have the right, but
shall not be obligated,



--------------------------------------------------------------------------------



 



26

to purchase, in such proportion as may be agreed upon among them, all the
Offered Units to be purchased on such Delivery Date. If the remaining
Underwriters or other underwriters satisfactory to the Representatives do not
elect to purchase the Units that the defaulting Underwriter or Underwriters
agreed but failed to purchase on such Delivery Date, this Agreement (or, with
respect to any Option Unit Delivery Date, the obligation of the Underwriters to
purchase, and of the Selling Unitholder Parties to sell, the Option Units) shall
terminate without liability on the part of any non-defaulting Underwriter or the
Trust or the Selling Unitholder Parties, except that the Selling Unitholder
Parties will continue to be liable for the payment of expenses to the extent set
forth in Sections 8 and 13. As used in this Agreement, the term “Underwriter”
includes, for all purposes of this Agreement unless the context requires
otherwise, any party not listed in Schedule 1 hereto that, pursuant to this
Section 11, purchases Offered Units that a defaulting Underwriter agreed but
failed to purchase.
          Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Trust or the Selling Unitholder Parties for damages
caused by its default. If other Underwriters are obligated or agree to purchase
the Offered Units of a defaulting or withdrawing Underwriter, either the
Representatives or the Selling Unitholder Parties may postpone the Delivery Date
for up to seven full business days in order to effect any changes that in the
opinion of counsel for the Selling Unitholder Parties or counsel for the
Underwriters may be necessary in the Registration Statement, the Prospectus or
in any other document or arrangement.
          12. Termination. The obligations of the Underwriters hereunder may be
terminated by the Representatives by notice given to and received by the Trust
and the Selling Unitholder Parties prior to delivery of and payment for the Firm
Units if, prior to that time, any of the events described in Sections 9(j) and
9(k) shall have occurred or if the Underwriters shall decline to purchase the
Offered Units for any reason permitted under this Agreement.
          13. Reimbursement of Underwriters’ Expenses. If the Selling Unitholder
Parties shall fail to tender the Offered Units for delivery to the Underwriters
by reason of any failure, refusal or inability on the part of the Trust or any
Selling Unitholder Party to perform any agreement on its part to be performed,
or because any other condition of the Underwriters’ obligations hereunder
required to be fulfilled by the Trust or the Selling Unitholder Parties is not
fulfilled, the Selling Unitholder Parties will reimburse the Underwriters for
all reasonable out-of-pocket expenses (including fees and disbursements of
counsel) incurred by the Underwriters in connection with this Agreement and the
proposed purchase of the Offered Units, and upon demand the Selling Unitholder
Parties shall pay the full amount thereof to the Representatives. If this
Agreement is terminated pursuant to Section 11 by reason of the default of one
or more Underwriters, neither the Trust nor the Selling Unitholder Parties shall
be obligated to reimburse any Underwriter on account of those expenses.
          14. Research Independence. In addition, the Trust and the Selling
Unitholder Parties acknowledge that the Underwriters’ research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Underwriters’ research analysts may hold and make
statements or investment recommendations and/or publish research reports with
respect to the Trust and/or the offering that differ from the views of its
investment bankers. The



--------------------------------------------------------------------------------



 



27

Trust and the Selling Unitholder Parties hereby waive and release, to the
fullest extent permitted by law, any claims that the Trust or the Selling
Unitholder Parties may have against the Underwriters with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Trust or the
Selling Unitholder Parties by such Underwriters’ investment banking divisions.
The Trust and the Selling Unitholder Parties acknowledge that each of the
Underwriters is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies which may be the subject of the
transactions contemplated by this Agreement.
          15. No fiduciary duty. Notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the underwriters, the Trust and
the Selling Unitholder Parties acknowledge and agree that:
     (a) nothing herein shall create a fiduciary or agency relationship between
the Trust or Selling Unitholder Parties, on the one hand, and the Underwriters,
on the other;
     (b) the Underwriters are not acting as advisors, expert or otherwise, to
either the Trust or the Selling Unitholder Parties in connection with this
offering, sale of the Offered Units or any other services the Underwriters may
be deemed to be providing hereunder, including, without limitation, with respect
to the public offering price of the Offered Units;
     (c) the relationship between the Trust and the Selling Unitholder Parties,
on the one hand, and the Underwriters, on the other, is entirely and solely
commercial, based on arms-length negotiations;
     (d) any duties and obligations that the Underwriters may have to the Trust
or Selling Unitholder Parties shall be limited to those duties and obligations
specifically stated herein; and
     (e) notwithstanding anything in this Underwriting Agreement to the
contrary, you acknowledge that the Underwriters’ may have financial interest in
the success of the offering that are not limited to the difference between the
price to the public and the purchase price paid to you by the Underwriters for
the shares and the Underwriters have no obligation to disclose, or account to
you for, any of such additional financial interests.
The Trust and the Selling Unitholder Parties hereby waive and release, to the
fullest extent permitted by law, any claims that the Trust or the Selling
Unitholder Parties may have against the Underwriters with respect to any breach
or alleged breach of fiduciary duty arising out of the transactions contemplated
by this Agreement.
          16. Notices, Etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:



--------------------------------------------------------------------------------



 



28

     (a) if to the Underwriters, shall be delivered or sent by mail, telex or
facsimile transmission to (i) Lehman Brothers Inc., 745 Seventh Avenue, 19th
Floor, New York, New York 10019, Attention: Syndicate Department (Fax:
646-834-8133), with a copy, in the case of any notice pursuant to Section 10(d),
to the Director of Litigation, Office of the General Counsel, Lehman Brothers
Inc., 399 Park Avenue, 10th Floor, New York, New York 10022 (Fax: 212-520-0421),
and (ii) Wachovia Capital Markets, LLC, 375 Park Avenue, New York, New York
10152, Attention: Equity Capital Markets (Fax: 212-214-5911);
     (b) if to the Trust, shall be delivered or sent by mail, telex or facsimile
transmission to the address of the Trust set forth in the Registration
Statement, Attention: Ron E. Hooper (Fax: 214-209-2431); and
     (c) if to the Selling Unitholder Parties, shall be delivered or sent by
mail, telex or facsimile transmission to the Selling Unitholder Parties at the
address set forth on Schedule 2 hereto;
provided, however, that any notice to an Underwriter pursuant to Section 10(d)
shall be delivered or sent by mail, telex or facsimile transmission to such
Underwriter at its address set forth in its acceptance telex to the
Representatives, which address will be supplied to any other party hereto by the
Representatives upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Trust and the
Selling Unitholder Parties shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Underwriters by the
Representatives.
          17. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Underwriters, the Trust, the
Selling Unitholder Parties and their respective successors and assigns. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that (A) the representations, warranties, indemnities and
agreements of the Trust and the Selling Unitholder Parties contained in this
Agreement shall also be deemed to be for the benefit of the directors, officers
and employees of the Underwriters and each person or persons, if any, who
control any Underwriter within the meaning of Section 15 of the Securities Act
and (B) the indemnity agreement of the Underwriters contained in Section 10(c)
of this Agreement shall be deemed to be for the benefit of the trustee of the
Trust, the officers, directors and employees of the trustee of the Trust and the
officers and directors of the Selling Unitholder Parties who have signed the
Registration Statement and any person controlling the Trust and the Selling
Unitholder Parties within the meaning of Section 15 of the Securities Act.
Nothing in this Agreement is intended or shall be construed to give any person,
other than the persons referred to in this Section 17, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.
          18. Survival. The respective indemnities, representations, warranties
and agreements of the Trust, the Selling Unitholder Parties and the Underwriters
contained in this Agreement or made by or on behalf on them, respectively,
pursuant to this Agreement, shall survive the delivery of and payment for the
Offered Units and shall remain in full force and



--------------------------------------------------------------------------------



 



29

effect, regardless of any investigation made by or on behalf of any of them or
any person controlling any of them.
          19. Definition of the Terms “Business Day” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close and (b) “subsidiary” has the meaning set forth in Rule 405 of the Rules
and Regulations.
          20. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          21. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
          22. Liability of Unitholders. Any Liability of the Trust arising out
of this Agreement shall be satisfiable only out of the Trust estate and shall
not, in any event, including the exhaustion of the Trust estate, be satisfiable
out of amounts at any time distributed to any unitholders of the Trust or out of
any other assets owned by any unitholder of the Trust.
          23. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.



--------------------------------------------------------------------------------



 



30

          If the foregoing correctly sets forth the agreement among the Trust,
the Selling Unitholder Parties and the Underwriters, please indicate your
acceptance in the space provided for that purpose below.

                  Very truly yours,    
 
                PERMIAN BASIN ROYALTY TRUST    
 
           
 
  By   BANK OF AMERICA, N.A.    
 
      Trustee    
 
           
 
  By:   /s/ RON E. HOOPER
 
Name: Ron E. Hooper    
 
      Title: Senior Vice President    



--------------------------------------------------------------------------------



 



31

                  CONOCOPHILLIPS    
 
           
 
  By:   /s/ J.W. SHEETS
 
Name: J.W. Sheets    
 
      Title: Vice President and Treasurer    
 
                BURLINGTON RESOURCES OIL & GAS         COMPANY LP    
 
                By BROG GP INC.    
 
      Its General Partner    
 
           
 
  By:   /s/ J.W. SHEETS
 
Name: J.W. Sheets    
 
      Title: Vice President and Treasurer    



--------------------------------------------------------------------------------



 



32

Accepted:
Lehman Brothers Inc.
Wachovia Capital Markets, LLC
For themselves and as Representatives
of the several Underwriters named
in Schedule 1 hereto

          Lehman Brothers Inc.    
 
       
By:
  /s/ OSCAR K. BROWN
 
Authorized Representative    
 
        Wachovia Capital Markets, LLC    
 
       
By:
  /s/ LEAR BYER
 
Authorized Representative    



--------------------------------------------------------------------------------



 



SCHEDULE 1

              Number of Firm Underwriters   Units
Lehman Brothers Inc.
    2,258,783  
Wachovia Capital Markets, LLC
    2,258,783  
Citigroup Global Markets Inc.
    1,171,221  
A.G. Edwards & Sons, Inc.
    1,003,903  
RBC Capital Markets Corporation
    1,003,903  
Credit Suisse Securities (USA) LLC
    376,464  
Stifel, Nicolaus & Company, Incorporated
    292,805  
Total
    8,365,862  
 
       

Annex A-1



--------------------------------------------------------------------------------



 



SCHEDULE 2

                      Number of   Number of Name and Address of Selling
Unitholder Parties   Firm Units   Option Units
ConocoPhillips
               
Burlington Resources Oil & Gas LP
               
600 N. Dairy Ashford
               
Houston, Texas 77079
               
Attn: Treasury Dept.
               
 
    8,365,862       1,254,879  
 
               
Total
    8,365,862       1,254,879  
 
               

Annex A-2